This is a suit wherein the plaintiff-appellant sought an injunction against appellees to enjoin the defendants from imposing and collecting license taxes upon plaintiff's stamp vending machines, according to the provisions of Sec. 205.63 and 205.02, F.S. 1941, F.S.A.
The bill was filed on January 29, 1947, and was heard on a "motion to dismiss" on October 18, 1947. In the meantime, Chapter 23,740, Acts of 1947, became effective. This 1947 Act exempts stamp machines from payment of excise or license taxes. It is very likely that the enactment of Chapter 23,740 was not known to the parties or to the Chancellor.
The decree appealed should be and it is reversed.
THOMAS, C. J., CHAPMAN and SEBRING, JJ., concur.
TERRELL and ADAMS, JJ., dissent.